            Case 6:19-cv-01207-SU       Document 37       Filed 01/31/21     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON


MICKEY ROLIN,                                                 No. 6:19-cv-1207-SU

                       Petitioner,                            ORDER

       v.

BRANDON KELLY,

                       Respondent.


HERNÁNDEZ, District Judge:

       Magistrate Judge Sullivan issued a Findings and Recommendation on October 27, 2020,

in which she recommends that this Court deny the Amended Petition for Writ of Habeas Corpus,

dismiss this case with prejudice, and decline to issue a Certificate of Appealability on the basis

that Petitioner has not made a substantial showing of the denial of a constitutional right as

required by 28 U.S.C. § 2253(c)(2). F&R, ECF 28. The matter is now before the Court pursuant

to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).



1 - ORDER
         Case 6:19-cv-01207-SU          Document 37       Filed 01/31/21     Page 2 of 2




       Petitioner filed timely objections to the Magistrate Judge’s Findings & Recommendation.

Pet. Obj., ECF 33. When any party objects to any portion of the Magistrate Judge’s Findings &

Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered Petitioner’s objections and concludes that there is no

basis to modify the Findings & Recommendation. The Court has also reviewed the pertinent

portions of the record de novo and finds no error in the Magistrate Judge’s Findings &

Recommendation.

                                         CONCLUSION

       The Court ADOPTS Magistrate Judge Sullivan’s Findings and Recommendation [28].

Therefore, the Court DENIES the Amended Petition for Writ of Habeas Corpus [22], dismisses

this case with prejudice, and declines to issue a Certificate of Appealability because Petitioner

has not made a substantial showing of the denial of a constitutional right as required by 28

U.S.C. § 2253(c)(2).

       IT IS SO ORDERED.



       DATED: _______________________.
                January 31, 2021



                                                  ___________________________
                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge




2 - ORDER
